11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                      JUDGMENT

Ex parte Christopher Humble,                 * Original Proceeding

No. 11-21-00088-CR                           * May 20, 2021

                                             * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Williams, J.)

     This court has considered Christopher Humble’s application for writ of habeas
corpus and concludes that the application should be dismissed for want of
jurisdiction. Therefore, in accordance with this court’s option, the application for
writ of habeas corpus is dismissed.